VooRniEs, J.
The works to be done to the road, levees and ditches on the land of the defendant, situated on the Achafalaya River, in the Parish of Avoyelles, were adjudicated to the plaintiff, N. H. White.
The proces-verbal of the adjudication was recorded in the Office of the Recorder of mortgages, and, upon the completion of the work, the Road and Levee inspector issued his certificate to the undertaker.
An order of seizure and sale having issued, the defendant took an appeal from the decree of the court.
The order was erroneously granted : the petition is not accompanied with the oath of the undertaker, showing the amount due. Acts 1855, relative to roads and levees, p. 394, $ 3.
It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed ; and that the plaintiff’s petition for executory process, be dismissed with costs in both courts.